Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
An examiner had tried to reach an attorney of record for compact prosecution and left number of voice messages, but no one had responded back.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN 201911384944.2 on Dec. 28, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201911384944.2 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 
16/731,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 1 of current application (claim 1 of copending application 16/731,107)

A startup authentication method for an intelligent terminal, comprising steps of (an intelligent terminal, comprising):

initiating the intelligent terminal for startup (an initiation processing module, configured to initiate the intelligent terminal for startup); 

performing a face authentication on a user (a face authentication processing module, configured to perform a face authentication on a user); 

initiating a user gesture authentication after the face authentication , and capturing a gesture image input by the user in the air (a gesture image capturing processing module, configured to initiate a user gesture authentication after the face authentication, and capture a gesture image input by the user in the air); 

processing the captured gesture image of each frame to extract a fingertip binary image corresponding to the frame (a fingertip binary image extraction processing module, configured to process the captured gesture image of each frame to extract a fingertip binary image corresponding to the frame), 

wherein the fingertip binary image comprises a black background image block and a white fingertip image block (wherein the fingertip binary image comprises a black background image block and a white fingertip image block); 

starting from a fingertip binary image at a starting frame (a fingertip binary image validity detection processing module, configured to, starting from a fingertip binary image at a starting frame), 

detecting a displacement of the fingertip image block at a current frame with respect to the fingertip image block at a previous frame (detect a displacement of the fingertip image block at a current frame with respect to the fingertip image block at a previous frame), 

determining the fingertip image block at the current frame as a perturbed fingertip binary image when the displacement is less than a predetermined threshold (determine the fingertip image block at the current frame as a perturbed fingertip binary image when the displacement is less than a predetermined threshold), 

then continuing to detect a displacement of the fingertip image block at a next frame with respect to the fingertip image block at the current frame (then continue to detect a displacement of the fingertip image block at a next frame with respect to the fingertip image block at the current frame), 

determining the fingertip image block at the next frame as the perturbed fingertip binary image when the displacement is less than a predetermined threshold (determine the fingertip image block at the next frame as the perturbed fingertip binary image when the displacement is less than a predetermined threshold), 

and then continuing to detect the fingertip binary images at subsequent frames until the detection of the fingertip binary image at a last frame is completed (and then continue to detect the fingertip binary images at subsequent frames until the detection of the fingertip binary image at a last frame is completed), 

and then removing the perturbed fingertip binary images to finally determine a valid fingertip binary image (and then remove the perturbed fingertip binary images to finally determine a valid fingertip binary image); 

generating a fingertip motion trajectory according to coordinates of each fingertip in a valid fingertip binary image (a virtual password determination processing module, configured to generate a fingertip motion trajectory according to coordinates of each fingertip in a valid fingertip binary image), 

and determining a virtual password corresponding to the fingertip motion trajectory (and determine a virtual password corresponding to the fingertip motion trajectory); 

determining whether the virtual password matches a preset virtual password (an authentication processing module, configured to determine whether the virtual password matches a preset virtual password), and passing the authentication if yes to allow logging in the intelligent terminal (and pass the authentication if yes to allow logging in the intelligent terminal).

Here, it is obvious to modify the claim language of copending application and come up with the claim language of current application.

Claims 2 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 5 respectively of copending Application No. 16/731,107.


Kontsevich US PGPub: US 2018/0060683 A1 Mar. 1, 2018.
Kontsevich teaches, a computing platform is described to match a palm digital representation to a palm template. The platform includes logic causing presenting a viewfinder image including an image stream and/or a cue appearing to reside substantially in front of a user to guide the user to align a palm at a position within a field of view of a camera; capturing a set of images using the camera; processing the set of images to determine a set of identifying features of the palm; and comparing the set of identified features with enrolled palm prints to identify the palm (Figs. 1, 2).

Baca US PGPub: US 2016/0162671 A1 Jun. 9, 2016.
Boca teaches, the apparatus to receive information including an indication of a plurality of biometric measurements and generate a combined biometric indicator based in part on the plurality of biometric measurements.  
The combined biometric indicator can be generated using fuzzy hashing 
Techniques (ABSTRACT, Figs. 1 – 3, paragraphs 0009, 0010, 0016, 0018 – 0020. 0031. The biometric measurements may correspond to indications of facial recognition applied to images - e.g., pictures, video, or the like, captured from a first camera - e.g., user facing camera (Figs. 1/120-a, paragraphs 0010, 0019). The biometric sensors 120-a may include a fingerprint sensor, a hand scanner, an eye scanner, an odor detector, or a camera (Fig. 1/120, paragraph 0031). The biometric measurements may be based on any of a variety of physiological and/or behavioral characteristics, for example, without limitation, fingerprints, palm veins, face recognition,…..DNA, palm print, iris, retina, scent, voice or the like (paragraph 0020).

Hwang US PGPub: US 2017/0039357 A1 Feb. 9, 2017.
Hwang teaches, multi-modal fusion method for user authentication, by biometric recognition authenticates a user using a fingerprint, an iris, a voice, a face and blood vessels etc., A face image 110 and a fingerprint image 130 input for a user authentication (ABSTRACT, Fig. 1, 2, 7, paragraphs 0005, 0042). The modality includes a face of the user, a fingerprint of the user, an iris of the user, and a vein of the user. A method of determining a fusion parameter to authenticate a user based on a combination of a face and a fingerprint of a user (paragraph 0041). The fusion apparatus calculate a final score, for example, a final image registration result by performing weighted summing of the scores Sface1, Sface2, and Sface3 associated with the face recognition and the scores SfingerTop 1, SfingerTop 2, and SfingerTop 3 selected associated with the fingerprint recognition (Figs. 1, 7/750, paragraphs 0054, 0119). The fusion apparatus accept or reject user authentication in response to a result of comparing the final score sfinal (Figs. 1, 7/750, paragraphs 0055, 0127).

Yao US PGPub: US 2017/0161750 A1 Jun. 8, 2017.
Yao teaches, the biometric information can be used to uniquely identify user identity and may include face, fingerprint, iris, voice and the like, alone or in combination. The biometric information acquisition function is opened automatically and is performed at the same time as the operation of scanning the two-dimensional code, thus the biometric information of the user currently being operating the terminal device can be acquired (paragraph 0046).

Jakobsson US PGPub: US 2017/0052108 A1 Feb. 23, 2017.
Jakobsson teaches, a method for controlling access to an electronic device based on biometric input, where a method includes receiving a current biometric input, determining template similarity scores for the current biometric input, if at least one template similarity score satisfies a template similarity score criterion, then updating a false user counter value in a first numerical direction and performing an authentication process on the current biometric input, else, determining stored biometric input similarity scores for the current biometric input, if at least one stored biometric input similarity score satisfies a stored biometric input similarity score criterion, then maintaining the false user counter value, else, replacing a previously stored biometric input with the current biometric input, and updating the false user counter value in a second numerical direction opposite to the first numerical direction ABSTRACT).

The access to the device may be denied until a user completes secondary authentication. Secondary authentication may include a knowledge based security procedure - e.g., the user answers a pre-determined security question, or a step-up authentication procedure - e.g., the user enters a password supplied to the user by a managing entity of the device and/or enters a different type of biometric input (paragraph 0024).
Allowable Subject Matter
Claims 1 - 5 are allowed (provided the applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with) because the closest prior art either alone or in combination, fail to anticipate or render obvious all the claimed features, in the claim(s) as defined by applicant.

Claims 1 – 5 are identified as allowable subject matter, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH PATEL/Primary Examiner, Art Unit 2642